


Exhibit 10.4
FIRST MODIFICATION OF MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING,
PROMISSORY NOTE AND OTHER LOAN DOCUMENTS
THIS FIRST MODIFICATION OF MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING,
PROMISSORY NOTE AND OTHER LOAN DOCUMENTS (this “Modification Agreement”) is
dated as of September 9, 2013, and effective as of September 1, 2013 (the
“Effective Date”), by and among METROPOLITAN LIFE INSURANCE COMPANY, a New York
corporation (“Lender”), and SHC COLUMBUS DRIVE, LLC, a Delaware limited
liability company (“Borrower”) and DTRS COLUMBUS DRIVE, LLC, a Delaware limited
liability company (“Operating Lessee”), with reference to the following facts:
RECITALS
A.    Lender made a loan to Borrower in the original principal amount of
$97,750,000.00 on May 5, 2010 (the “Loan”).
B.    The Loan is evidenced by a Promissory Note dated May 5, 2010 in the amount
of $97,750,000 from Borrower as Maker to Lender as Holder (the “Original Note”).
C.     Repayment of the Original Note is secured by, among other documents, (i)
a Mortgage, Security Agreement and Fixture Filing dated May 5, 2010 (the
“Mortgage”), executed by Borrower and by Operating Lessee for the benefit of
Lender, recorded May 6, 2010 as Document No. 1012622016 in the official records
of Cook County, Illinois (the “Official Records”) and (ii) an Assignment of
Leases of even date therewith (the “Assignment of Leases”) executed by Borrower
and Operating Lessee, as Assignor, for the benefit of Lender, as Assignee,
recorded May 6, 2010, as Document No. 1012622018 of the Official Records.
D.    The Mortgage encumbers a fee estate in certain real property located in
Chicago, Illinois known as the Fairmont Hotel (the “Hotel”) and more
particularly described on Exhibit A attached hereto, together with certain
personal property and other property as more particularly set forth in the
Mortgage (collectively, the “Property”).
E.    In connection with the Loan, Borrower and Liable Party executed an
Unsecured Indemnity Agreement of even date with the Original Note (collectively,
the “Original Indemnity Agreement”). The Original Indemnity Agreement is not a
Loan Document.
F.    In connection with the Loan, Liable Party executed a Guaranty Agreement of
even date with the Original Note (collectively, the “Original Guaranty”). The
Original Guaranty is not a Loan Document.
G.    In connection with the Loan, SHR St. Francis, L.L.C. (“Affiliated
Guarantor”) executed an Affiliated Guaranty dated as of May 5, 2005.




--------------------------------------------------------------------------------




H.    Repayment of the Affiliated Guaranty is secured by a Deed of Trust,
Security Agreement and Fixture Filing executed by Affiliated Guarantor in favor
of Lender and encumbering the property and other improvements located at 301
Powell Street, San Francisco, California and more particularly described therein
(the “Affiliated Guarantor Property”) and recorded May 10, 2010 in the Official
Records of the City and County of San Francisco, California, as Instrument No.
2010-I964982-00 of and rerecorded June 28, 2010 as 2010-I989221 of Official
Records of the City and County of San Francisco, California (the “Affiliated
Guarantor Subordinate Deed of Trusts”).
I.    In connection with the Loan, Borrower, Lender and Manager entered into an
Operator Lender Nondisturbance Agreement which was recorded May 5, 2010 in the
Official Records as Document No. 1013229022.
J.    Lender also made a loan in the amount of $220,000,000 to Affiliated
Guarantor on May 5, 2010 (the Affiliated Guarantor Loan”).
K.    The Affiliated Guarantor Loan is evidenced by a Promissory Note dated May
5, 2010 in the amount of $220,000,000 from Affiliated Guarantor as Maker to
Lender as Holder (the “Affiliated Guarantor Note”).
L.     Repayment of the Affiliated Guarantor Note is secured by, among other
documents, a Deed of Trust, Security Agreement and Fixture Filing dated May 5,
2010, executed by Affiliated Guarantor to Fidelity National Title Insurance
Company, as Trustee, for the benefit of Lender, as Beneficiary, recorded May 11,
2010 as Instrument No. 2010-I964981-00 in the Official Records of San Francisco
County, California and rerecorded June 28, 2010 as Instrument No.
2010-I989220-00,
M.    In connection with the Affiliated Guarantor Loan, Borrower executed a
Borrower Guaranty dated as of May 5, 2005.
N.    Repayment of the Borrower Guaranty is secured by a Mortgage, Security
Agreement and Fixture Filing executed by Borrower in favor of Lender and
encumbering the Property and recorded May 6, 2010 in the Official Records as
Document 1012622017 (the “Subordinate Mortgage”).
O.    Borrower has requested Lender to modify certain terms of the Loan
Documents, (the “First Modification”) and certain terms of the Affiliated
Guarantor Loan Documents (“Affiliated Loan First Modification”).
P.    Lender has agreed to consent to the First Modification and the Affiliated
Loan First Modification, conditioned, among other things, upon the execution by
Borrower and Operating Lessee and by Affiliated Guarantor and by the other
parties to the Loan Documents and the Affiliated Guarantor Loan Documents of
such modification agreements, estoppels, subordination agreements and other
agreements as Lender shall reasonably require.
Q.     In connection with the First Modification, concurrently herewith,
Borrower, Operating Lessee and Lender are executing this Modification Agreement.

2

--------------------------------------------------------------------------------




R.    In connection with the First Modification, concurrently herewith,
Borrower, Operating Lessee and Lender are executing a Memorandum of First
Amendment of Mortgage, Security Agreement and Fixture Filing, Promissory Note
and Other Loan Documents dated as of the Effective Date which will be recorded
in the Official Records.
S.    In connection with the First Modification, concurrently herewith, Borrower
and Liable Party are executing a First Amendment of Unsecured Indemnity
Agreement dated as of the Effective Date (the “Indemnity Agreement First
Amendment”).
T.    In connection with the First Modification, concurrently herewith, Liable
Party is executing a First Amendment of Guaranty dated as of the Effective Date
(the “Guaranty First Amendment”).
U.    In connection with the First Modification, concurrently herewith,
Affiliated Guarantor and Lender are executing a First Amendment to Affiliated
Guaranty dated as of the Execution Date.    
V.    In connection with the First Modification, concurrently herewith,
Affiliated Guarantor and Lender are executing a First Amendment to Affiliated
Guarantor Subordinate Deed of Trust dated as of the Execution Date which will be
recorded in the Official Records of San Francisco County, California.
W.    In connection with the First Modification, Borrower, Lender and Manager
are entering into an Amended and Restated Operator Lender Nondisturbance
Agreement dated as of the Execution Date which will be recorded in the Official
Records.     
X     In connection with the Affiliated Loan First Modification, concurrently
herewith, Affiliated Guarantor, Operating Lessee and Lender are executing a
First Amendment of Deed of Trust, Security Agreement and Fixture Filing,
Promissory Note and Other Loan Documents dated as of the Effective Date (the
“Affiliated Loan First Modification Agreement”).
Y.    In connection with the Affiliated Loan First Modification, concurrently
herewith, Affiliated Guarantor, Operating Lessee and Lender are executing a
Memorandum of First Amendment of Deed of Trust, Security Agreement and Fixture
Filing, Promissory Note and Other Loan Documents dated as of the Effective Date
which will be recorded in the Official Records of San Francisco County,
California.
Z.    In connection with the Affiliated Loan First Modification, concurrently
herewith, Borrower and Lender are executing a First Amendment to Borrower
Guaranty dated as of the Execution Date.
AA.    In connection with the Affiliated Loan First Modification, concurrently
herewith, Borrower and Lender are executing a First Amendment of Subordinate
Mortgage which will be recorded in the Official Records.

3

--------------------------------------------------------------------------------




BB.    Capitalized terms used herein and not otherwise defined herein shall have
the same meanings as in the Mortgage.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereto agree as follows:
1.Term. This Modification Agreement shall remain in full force and effect as
long as any amounts or obligations are owing under the Loan Documents. Nothing
herein shall discharge or satisfy the obligations of Borrower hereunder except
for the full payment and performance of the obligations assumed by Borrower
pursuant to the Loan Documents. All of the representations, warranties, and
covenants of Borrower in the Loan Documents shall survive the execution,
delivery, and recordation of this Modification Agreement.
2.    Outstanding Balance; Modification Fee; No Claims or Defenses.
(a)    Outstanding Balance. Borrower acknowledges and agrees that the
outstanding Loan Amount after the payment of the Monthly Installment on
September 1, 2013 is $93,123,973.06.
(b)    Modification Fee. On the Effective Date, Borrower shall pay Lender a
modification fee in the amount of $465,619.87 from the DS Account (the
“Modification Fee”).
(c)    No Claims or Defenses. Borrower represents and warrants that Borrower has
no counterclaims, set‑offs or cross‑claims or other claims, defenses (legal or
equitable), and/or any other rights or remedies whatsoever (or any basis
therefore) against Lender which would, in the absence of this Modification
Agreement, in any way alter, reduce or extinguish its liabilities to Lender
under and pursuant to the Loan Documents or the Indemnity Agreement
(collectively, “Claims”).
3.    Modifications of Note.
(a)    Defined Terms.
(i)    The term “Note” as used in the Note is hereby amended to refer to the
Note as amended by this Modification Agreement.
(ii)    The term “Mortgage” as used in the Note is hereby amended to refer to
the Mortgage as amended by this Modification Agreement.
(iii)    The term “Loan Documents” as used in the Note is hereby amended to
refer to the Loan Documents as amended by this Modification Agreement.
(iv)    The term “Guaranty” as used in the Note is hereby amended to refer to
the Guaranty as amended by the Guaranty First Amendment.

4

--------------------------------------------------------------------------------




(v)    The term “Indemnity Agreement” as used in the Note is hereby amended to
refer to the Indemnity Agreement as amended by the Indemnity Agreement First
Amendment.
(vi)    The term “Borrower Guaranty” as used in the Note is hereby amended to
refer to the Borrower Guaranty as amended by the First Amendment to Borrower
Guaranty.
(vii)    The term “Subordinate Mortgage” as used in the Note is hereby amended
to refer to the Subordinate Mortgage as amended by the First Amendment of
Subordinate Mortgage.
(viii)    The term “Affiliated Guaranty” as used in the Note is hereby amended
to refer to the Affiliated Guaranty as amended by the First Amendment of
Affiliated Guaranty.
(ix)    All references to “Affiliated Guarantor Subordinate Mortgage” are hereby
amended and corrected to refer to “Affiliated Guarantor Subordinate Deed of
Trust”. The term “Affiliated Guarantor Subordinate Deed of Trust” as used in the
Note is hereby amended to refer to the Affiliated Guarantor Subordinate Deed of
Trust as amended by the First Amendment of Affiliated Guarantor Subordinate Deed
of Trust.
(b)    Modifications of Defined Terms Effective from and after September 1,
2013. From and after September 1, 2013, the following terms shall be amended as
follows:
(i)    The term “Interest Only Period” as used in the Note shall be deleted in
its entirety and the following definition substituted in its place:
“Interest Only Period: the period commencing on September 1, 2013 and ending on
May 31, 2017; provided, however that the Interest Only Period shall terminate
upon the occurrence of an Amortization Reinstatement Event (as defined in
Section 3(c)(vii) of this Modification Agreement.”
(ii)    The term “Interest Installment” as used in the Note shall be deleted in
its entirety and the following definition substituted in its place:
“Interest Installment: Equal monthly installments of interest at the Interest
Rate each in the amount of $472,604.16; provided however that (i) if the Note is
prepaid in part, the Interest Installment shall be recalculated effective as of
the date of such partial prepayment, and (ii) upon the occurrence of an
Amortization Reinstatement Event, the Interest Installment shall be converted
into a principal and interest payment in the amount of the Monthly Installment;
provided however that if the Note is prepaid in part, the Monthly Installment
shall be recalculated effective as of the date of such partial prepayment.”
(iii)    The term “Principal and Interest Installment Date” as used in the Note
shall be deleted in its entirety and the following definition substituted in its
place:

5

--------------------------------------------------------------------------------




“Principal and Interest Installment Date: The first day of the calendar month
following the occurrence of an Amortization Reinstatement Event.”
(c)    Section 1. Payment of Principal and Interest. From and after September 1,
2013, Section 1 of the Note is hereby deleted in its entirety and the following
section substituted in its place:
“Section 1. Payment of Principal and Interest. Principal and interest under this
Note shall be payable as follows:
(i)    On September 1, 2013, Borrower shall pay the Monthly Installment;
(ii)    Commencing on October 1, 2013 and on the first day of each calendar
month thereafter to and including the first day of the May, 2017, Borrower shall
pay the Interest Installment;
(iii)    On the Maturity Date, a final payment in the aggregate amount of the
unpaid principal sum evidenced by this Note, all accrued and unpaid interest,
and all other sums evidenced by this Note or secured by the Deed of Trust and/or
any other Loan Documents as well as any future advances under the Deed of Trust
that may be made to or on behalf of Borrower by Holder following the Advance
Date (collectively, the “Secured Indebtedness”), shall become immediately
payable in full.
(iv)    Notwithstanding the foregoing, commencing upon the occurrence of an
Amortization Reinstatement Event and continuing until the occurrence of an
Amortization Cessation Event (as defined in Section 3(vii) below), Borrower
shall pay the Monthly Installment on each Principal and Interest Installment
Date and shall not have the right to pay the Interest Installment.
(v)    Borrower acknowledges and agrees that a substantial portion of the
original Loan Amount shall be outstanding and due on the Maturity Date.
(vi)    Interest shall be calculated on the basis of a thirty (30) day month and
a three hundred sixty (360) day year, except that (i) if the Advance Date occurs
on a date other than the first day of a calendar month, interest payable for the
period commencing on the Advance Date and ending on the last day of the month in
which the Advance Date occurs shall be calculated on the basis of the actual
number of days elapsed over a three hundred sixty-five (365) day or three
hundred sixty-six (366) day year, as applicable, and (ii) if the Maturity Date
occurs on a date other than the last day of the month, interest payable for the
period commencing on the first day of the month in which the Maturity Date
occurs and ending on the Maturity Date shall be calculated on the basis of the
actual number of days elapsed over a three hundred sixty-five (365) day or three
hundred sixty-six (366) day year, as applicable.
(vii)    Amortization Reinstatement Event.

6

--------------------------------------------------------------------------------




(1)    Lender may, in its sole and absolute discretion, upon five (5) business
days’ prior written notice to Borrower, reinstate Borrower’s obligation to pay
the Monthly Installment in accordance with the terms of Section 3(c) of this
Modification Agreement instead of the Interest Installment upon the occurrence
of an Amortization Reinstatement Event.
(2)    Prior to the occurrence of a Borrower Guaranty Termination (as defined in
Section 10.9 of the Mortgage), any of the following shall be an Amortization
Reinstatement Event:
a.    The combined Loan to Value Ratio for the Property and the Affiliated
Guarantor Property encumbered by the Affiliated Guarantor Deed of Trust is
greater than 50%, as determined by Lender in its sole and absolute discretion;
or,
b.    The combined “trailing” twelve-month NOI for the Property and the
Affiliated Guarantor Property is less than $33,000,000, as determined by Lender
in its sole and absolute discretion; or,
c.    The Renovations Program (as defined in Section 5 of the Affiliated Loan
First Modification Agreement) is not completed in accordance with the terms of
Affiliated Loan First Modification Agreement on or before the Renovations
Completion Date (as defined in Section 5 of Affiliated Loan First Modification
Agreement).
(3)    After the occurrence of a Borrower Guaranty Termination, any of the
following shall be an Amortization Reinstatement Event:
a.    The Loan to Value Ratio for the Property is greater than 50%, as
determined by Beneficiary in its sole and absolute discretion; or,
b.    The “trailing” twelve-month NOI for the Property is less than $8,000,000,
as determined by Lender in its sole and absolute discretion.
(4)    If Borrower cures an Amortization Reinstatement Event, as determined by
Lender in its sole and absolute discretion, and Lender provides written notice
of such cure to Borrower (an “Amortization Cessation Event”), then and in such
event, commencing from the date of the Amortization Cessation Event, Borrower on
each ensuing Principal and Interest Installment Date may recommence payments of
the Interest Installment instead of the Monthly Installment; provided however
that in the event a subsequent Amortization Reinstatement Event occurs, Borrower
shall recommence paying the Monthly Installment instead of the Interest
Installment in accordance with the terms of this Section unless and until a
subsequent Amortization Cessation Event occurs.”
4.    Modification of Mortgage.
(a)    Defined Terms.
(i)    The term “Note” as used in the Mortgage is hereby amended to refer to the
Note as amended by this Modification Agreement.

7

--------------------------------------------------------------------------------




(ii)    The term “Mortgage” as used in the Mortgage is hereby amended to refer
to the Mortgage as amended by this Modification Agreement.
(iii)    The term “Loan Documents” as used in the Mortgage is hereby amended to
refer to the Loan Documents as amended by this Modification Agreement.
(iv)    The term “Guaranty” as used in the Mortgage is hereby amended to refer
to the Guaranty as amended by the Guaranty First Amendment.
(v)    The term “Indemnity Agreement” as used in the Mortgage is hereby amended
to refer to the Indemnity Agreement as amended by the Indemnity Agreement First
Amendment.
(vi)    The term “Borrower Guaranty” as used in the Mortgage is hereby amended
to refer to the Borrower Guaranty as amended by the First Amendment to Borrower
Guaranty.
(vii)    The term “Subordinate Mortgage” as used in the Mortgage is hereby
amended to refer to the Subordinate Mortgage as amended by the First Amendment
of Subordinate Mortgage.
(viii)    The term “Affiliated Guaranty” as used in the Mortgage is hereby
amended to refer to the Affiliated Guaranty as amended by the First Amendment of
Affiliated Guaranty.
(ix)    The term “Affiliated Guarantor Subordinate Deed of Trust” as used in the
Mortgage is hereby amended to refer to the Affiliated Guarantor Subordinate Deed
of Trust as amended by the First Amendment of Affiliated Guarantor Subordinate
Deed of Trust.
(x)    The term “Assignment and Subordination of Management Agreement and
Consent of Manager” as used in the Mortgage is hereby amended to refer to the
Amended and Restated Operator-Lender Nondisturbance Agreement.
(xi)    The term “Affiliated Guarantor Loan” as used in the Mortgage is hereby
amended to refer to the Affiliated Guarantor Loan as amended by the Affiliated
Loan First Modification Agreement.
(xii)    The term “Affiliated Guarantor Note” as used in the Mortgage is hereby
amended to refer to the Affiliated Guarantor Note as amended by the Affiliated
Loan First Modification Agreement.
(xiii)    The term “Affiliated Guarantor Deed of Trust” as used in the Mortgage
is hereby amended to refer to the Affiliated Guarantor Deed of Trust as amended
by the Affiliated Loan First Modification Agreement.

8

--------------------------------------------------------------------------------




(xiv)    The term “Affiliated Guarantor Loan Documents” as used in the Mortgage
is hereby amended to refer to the Affiliated Guarantor Loan Documents as amended
by the Affiliated Loan First Modification Agreement.
(b)    Section 2.12 Debt Service Reserve Account.
(i)    As of the Effective Date after deducting the Modification Fee, the amount
of DS Funds in the DS Account is $1,394,749.22.
(ii)    Section 2.12(h) is hereby deleted in its entirety and the following
section substituted in its place:
“(h)    Lender shall release DS Funds to Liable Party (a “Release Event”) in the
event that (i) (w) if after the date which is eighteen months following the
Advance Date (as defined in the Note), the “trailing” twelve-month net operating
income (“NOI”) for the Property reaches $12,500,000.00, as determined by Lender
in its sole and absolute discretion and (x) if a Release Event occurs under the
Affiliated Guarantor Loan or if the Affiliated Guarantor Loan has been satisfied
in full; or if after the date which is eighteen months following the Advance
Date, the “trailing” twelve-month NOI for the Property and the Affiliated
Guarantor Property reaches $40,800,000.00, as determined by Lender in its sole
and absolute discretion (each such occurrence, a “Release Threshold”).”
(c)    Section 10.3. One Time Transfer Right. Section 10.3(a) of the Mortgage is
hereby deleted in its entirety and the following section substituted in its
place
“(a)    Notwithstanding anything in this Mortgage to the contrary, Borrower
shall have a one time right to transfer either or both of the Property and the
Affiliated Guarantor Property to a transferee (a “Permitted Transferee”),
subject to the following conditions: (i) there being no Event of Default under
the Loan Documents, the Indemnity Agreement, the Guaranty or under the
Affiliated Guarantor Loan Documents at the time of the transfer, (ii) Lender’s
approval of the transferee, in its sole and absolute discretion, (iii) the
transferee shall be able to make and shall make the ERISA representations and
other representations set forth in Sections 8.1, 8.2, 8.4 (excluding clause
(f)), 8.6 and 8.7 of this Mortgage, (iv) the cash flow, in the opinion of
Lender, derived from the Property and the Affiliated Guarantor Property shall be
no less than 1.5 times the annual payments required under the Loan and the
Affiliated Guarantor Loan considered separately as determined by Lender in its
sole and absolute discretion; provided, however that such determination by
Lender shall be based upon (x) the amortization schedule of the Original Note
without giving effect to the cessation of principal payments under the Original
Note effected by this Modification Agreement and (y) the amortization schedule
of the Affiliated Guarantor Note without giving effect to the cessation of
principal payments under the Affiliated Guarantor Note effected by the
Affiliated Loan First Modification Agreement, (v) the loan to value ratio of the
Property and the Affiliated Guarantor Property at the time of the transfer shall
not be greater than 50% for each property

9

--------------------------------------------------------------------------------




considered separately as determined by Lender in its sole and absolute
discretion, (vi) if the Property is transferred, Borrower or the transferee
shall pay a fee equal to one percent (1%) of the outstanding principal balance
of the Note at the time of the assumption together with a nonrefundable
processing fee in the amount of $10,000.00 for each property that is
transferred, (vii) the transferee shall expressly assume the Loan Documents and
the Indemnity Agreement in a manner satisfactory to Lender and additional liable
parties acceptable to Lender shall execute the Guaranty with respect to events
arising or occurring from and after the date of the transfer, which additional
liable parties must have (in the aggregate if more than one) a net worth of not
less than $600,000,000.00, (viii) the transferee must be experienced in the
ownership, management and leasing of properties similar to the Property, (ix)
Borrower or transferee shall pay all costs and expenses incurred by Lender in
connection with the transfer, including title insurance premiums, documentation
costs and reasonable attorneys’ fees, and (x) if the Loan has been securitized,
Lender shall have received confirmation that the assumption of the Loan by the
transferee will not result in an adverse change in the rating of the Securities
by the Rating Agency. No such transfer shall release Borrower or Liable Party
from their obligations under the Loan Documents, the Indemnity Agreement or the
Guaranty or Affiliated Guarantor under the Affiliated Guaranty with respect to
events arising or occurring prior to the date of transfer but Borrower and
Liable Party shall be released with respect to events arising or occurring after
the date of transfer and the Affiliated Guarantor shall not be liable for any
events arising or occurring after the date of such transfer. Lender, in its
reasonable discretion, may elect to document the assumption of the Loan with a
new Promissory Note, Mortgage and such other transaction documents (“New Loan
Documents”) as it reasonably deems necessary or desirable to be executed by such
transferee, which New Loan Documents shall contain terms substantially identical
to the terms of the existing Loan Documents, except as modified to reflect the
transaction.”
(d)    Section 10.9. Release of Borrower Guaranty. Section 10.9 (iv) of the
Mortgage is hereby deleted in its entirety and the following section substituted
in its place:
“(iv) The full payment and satisfaction of all obligations of Borrower under the
Loan Documents in connection with a sale of the Property and the prepayment of
the Note; provided, however, that in the event of such full payment and
satisfaction, all of the following conditions precedent to the Borrower Guaranty
Termination shall have occurred and be true at the time of the Borrower Guaranty
Termination:
(1)    There shall be no pending Event of Default under the Loan Documents or
the Affiliated Guarantor Loan Documents;
(2)    The loan-to-value ratio (“Loan to Value Ratio”) for the Affiliated
Guarantor Property encumbered by the Affiliated Guarantor Mortgage shall not be
greater than 50% as determined by Lender in its sole and absolute discretion;
provided however, that a principal reduction payment may be made under

10

--------------------------------------------------------------------------------




the Affiliated Guarantor Note in accordance with the terms of the Affiliated
Guarantor Note, including the payment of any applicable prepayment fee, in order
to meet the Loan to Value Ratio;
(3)    The debt service coverage ratio for the Affiliated Guarantor Property
encumbered by the Affiliated Guarantor Deed of Trust (the “DSC”) shall not be
less than 1.50x as determined by Lender in its sole and absolute discretion;
provided, however that (i) such determination by Lender shall be based upon the
amortization schedule of the Original Note without giving effect to the
cessation of principal payments under the Original Note effected by this
Modification Agreement and (ii) that a principal reduction payment may be made
under the Affiliated Guarantor Note in accordance with the terms of the
Affiliated Guarantor Note, including the payment of any applicable prepayment
fee, in order to meet the DSC; and,”
(e)    Effect of Mortgage. The Mortgage is hereby modified to provide that the
Mortgage secures the Note, as amended hereby, in addition to and not in
limitation of all other indebtedness and obligations stated in the Mortgage to
be secured thereby.
5.    Costs and Expenses. Any and all reasonable costs arising out of or as a
result of this Modification Agreement, including, without limitation all
reasonable costs of Lender, fees and costs of Lender’s outside legal counsel in
connection herewith, costs of recordation, title insurance endorsements, and
escrow fees, shall be paid by Borrower upon recordation hereof, and in no event
shall any such costs be borne by Lender.
6.    Representations of Borrower. Borrower and/or Operating Lessee, as
applicable, hereby represents and warrants to and agrees with Lender as follows:
(a)    Reaffirmation and Ratification of Representations and Warranties.
Operating Lessee and Borrower each hereby represents and warrants to Lender that
all of the representations and warranties of Borrower and/or Operating Lessee
set forth in the Mortgage and the other Loan Documents are true and correct as
of the date hereof, including without limitation, each of the representations
and warranties set forth in Article VIII of the Mortgage.
(b)    Absence of Defaults. There are no defaults, and no events which with
notice or the lapse of time, or both, would constitute a default, under the
Note, the Mortgage or any of the other Loan Documents or under the Indemnity
Agreement.
(c)    Leases. Borrower and/or Operating Lessee has delivered to Lender true,
correct and complete copies of all leases and licensing agreements affecting the
Property which have been executed after May 5, 2010 and all arrangements which
have been entered into after May 5, 2010 pursuant to which any person or entity
has any present or future right to occupy all or any portion of the Property and
all guaranties in connection therewith.

11

--------------------------------------------------------------------------------




(d)    Management Agreement. Borrower and/or Operating Lessee has delivered to
Lender true, correct and complete copies of all amendments and modifications to
the Management Agreement which have been executed after May 5, 2010.
(e)    Accuracy of Information. All information, documents, reports and
accountings prepared by and submitted by Borrower and/or Operating Lessee in
connection with the Modification are true and correct.
(f)    No Adverse Change. As of the Effective Date, there has not occurred any
change, event or condition which has or is reasonably likely to cause, an
Adverse Change (as hereinafter defined). For the purpose of this section, an
Adverse Change shall mean that the income of the Property, the constituent
parties comprising Borrower and/or Operating Lessee and the credit of Borrower
and Operating Lessee as well as all other features of the Loan are not either
substantially similar to or better than the condition existing as of May 5,
2010, or if such items are not substantially similar to or better than the
conditions existing on such date, as of the Effective Date, Lender shall have
expressly approved such changes in writing.
(g)    Bankruptcy Representations and Warranties. Borrower represents and
warrants and acknowledges and agrees that:
(i)    The provisions in this Section are a material inducement for Lender
entering into this Modification Agreement and that Lender would not have entered
into this Modification Agreement without the covenants and agreements set forth
in this Section.
(ii)    Borrower has received good and valuable consideration in exchange for
this waivers, covenants and agreements and that in entering into this
Modification Agreement, Borrower has obtained the advice of counsel.
7.    Reaffirmation and Ratification of Loan Documents. The Note, the Mortgage
and all other Loan Documents are hereby ratified and confirmed and all the
terms, covenants and conditions and agreements contained therein shall stand and
remain unchanged and in full force and effect, except only as the same are
herein and hereby specifically modified. In the event of any breach or default
of any term hereof by Borrower and/or Operating Lessee or if any of the
representations or warranties made by Borrower and/or Operating Lessee are
false, such event shall also be deemed to be a default or breach of the Note,
Mortgage and all other Loan Documents and shall entitle Lender to exercise any
remedies contained in the Loan Documents separately or concurrently and in such
order as Lender may determine. Except as specifically supplemented and amended
hereby, the Loan Documents, as modified by this Modification Agreement shall
each remain in full force and effect.
8.    Attorneys’ Fees and Costs. In the event of any action or proceeding
between the parties to enforce this Modification Agreement, the unsuccessful
party to such litigation shall pay to the successful party all costs and
expenses, including reasonable attorneys’ fees (including costs and expenses
incurred in connection with all appeals) incurred by the successful party, and
these costs, expenses and attorneys’ fees may be included in and as part of the
judgment. A successful

12

--------------------------------------------------------------------------------




party shall be the party who is entitled to recover its costs of suit, whether
or not the suit proceeds to final judgment.
9.    Governing Law. This Modification Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois. If any court of
competent jurisdiction determines any provision of this Modification Agreement
or any of the Loan Documents to be invalid, illegal or unenforceable, that
portion shall be deemed severed from the rest, which shall remain in full force
and effect as though the invalid, illegal or unenforceable portion had never
been a part hereof or of the Loan Documents.
10.    Jurisdiction. On behalf of itself and all of their respective
constituents, Borrower and Operating Lessee each hereby agree and consent to the
exclusive jurisdiction and venue of the state courts of Illinois and the federal
courts of the United States having territorial jurisdiction where the Property
is located.
11.    Confirmation of Obligations. Borrower and Operating Lessee each hereby
confirm each of the covenants, agreements and obligations of Borrower and/or
Operating Lessee set forth in the Loan Documents, as modified and amended
hereby. Borrower and Operating Lessee each acknowledge and agree that, if and to
the extent that Lender has not heretofore required strict compliance with the
performance of such covenants, agreements and obligations, such action or
inaction shall not constitute a waiver of, or otherwise affect in any manner,
Lender’s rights and remedies under the Loan Documents, as amended hereby,
including the right to require performance of such covenants, agreements and
obligations strictly in accordance with the terms and provisions thereof.
12.    Non-Impairment. Except as expressly provided herein, nothing contained in
this Modification Agreement shall (i) alter or affect any provision, condition
or covenant contained in the Note, the Deed of Trust, the other Loan Documents,
or the Indemnity Agreement or the Guaranty or affect or impair any rights,
powers or remedies thereunder, it being the intent hereof that the provisions of
the Note, the Morgage, the other Loan Documents, and the Indemnity Agreement and
Guaranty shall each continue in full force and effect except as expressly
modified hereby, or (ii) be deemed or construed to be an impairment of the lien
of the Mortgage, and the lien of the Mortgage shall remain a first lien
encumbering the property covered by the Mortgage.
13.    Prior Agreements. The Loan Documents, including this Modification
Agreement, together with the Indemnity Agreement and the Guaranty (i) integrate
all the terms and conditions mentioned in or incidental to the Loan Documents,
(ii) supersede all oral negotiations and prior and other writings with respect
to the subject matter thereof, and (iii) are intended by the parties as the
final expression of the agreement with respect to the terms and conditions set
forth in the Loan Documents, the Indemnity Agreement and the Guaranty and as the
complete and exclusive statement of the terms agreed to by the parties. If there
is any conflict between the terms, conditions and provisions of this
Modification Agreement and those of any of the original Loan Documents, the
terms, conditions and provisions of this Modification Agreement shall prevail.
14.    No Amendment. This Modification Agreement may not be amended or modified
in any respect except by a writing duly executed by Borrower and Lender.

13

--------------------------------------------------------------------------------




15.    No Rights Conferred on Others. Nothing contained in the Loan Documents,
including this Modification Agreement, shall be construed as giving any person,
other than the parties hereto, any right, remedy or claim under or in respect of
the Loan Documents, including this Modification Agreement, except for the rights
granted to the Released Parties above. No third party shall have a right to
enforce against Lender any right that Borrower may have under this Modification
Agreement.
16.    Legend. Lender may place an appropriate legend on the Note indicating the
existence of this Modification Agreement.
17.    Counterparts. This Modification Agreement may be executed in any number
of counterparts, each of which when executed and delivered to Lender will be
deemed to be an original, and all of which, taken together, will be deemed to be
one and the same instrument.
[Signatures on Next Page]



14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Modification Agreement as of
the date first set forth above.


LENDER:
    
Metropolitan Life Insurance Company,
a New York corporation
By:    /s/ Eric McCoskey
Name: Eric McCoskey    
Its: Director


BORROWER:


SHC COLUMBUS DRIVE, LLC,
a Delaware limited liability company
By: /s/ Jonathan P. Stanner             
Jonathan P. Stanner
Vice President, Capital Markets & Treasurer
    
OPERATING LESSEE:


DTRS COLUMBUS DRIVE, LLC,
a Delaware limited liability company
By:    /s/ Jonathan P. Stanner
    Jonathan P. Stanner
    Vice President, Capital Markets & Treasurer







S-1

--------------------------------------------------------------------------------




EXHIBIT A
DESCRIPTION OF LAND
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF CHICAGO, COUNTY OF
COOK, STATE OF ILLINOIS AND IS DESCRIBED AS FOLLOWS:


PARCEL 1:
THAT PART OF THE LANDS LYING EAST OF AND ADJOINING FORT DEARBORN ADDITION TO
CHICAGO, BEING THE WHOLE OF THE SOUTHWEST FRACTIONAL 1/4 OF SECTION 10, TOWNSHIP
39 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY,
ILLINOIS, BOUNDED AND DESCRIBED AS FOLLOWS:
COMMENCING AT THE POINT OF INTERSECTION OF THE EAST LINE OF NORTH STETSON
AVENUE, 74 FEET WIDE, AS SAID NORTH STETSON AVENUE IS SHOWN AND DEFINED ON THE
PLAT TITLED "PLAT OF MID-AMERICA, A RESUBDIVISION OF THE PRUDENTIAL AND ILLINOIS
CENTRAL SUBDIVISION," AND RECORDED IN THE RECORDER'S OFFICE OF SAID COOK COUNTY,
ILLINOIS ON NOVEMBER 20, 1957, AS DOCUMENT NO. 17069914, WITH THE NORTH LINE OF
EAST LAKE STREET, 74.00 FEET WIDE, AS SAID EAST LAKE STREET WAS DEDICATED TO THE
CITY OF CHICAGO BY INSTRUMENT RECORDED IN SAID RECORDER'S OFFICE ON THE 26TH DAY
OF MARCH, 1984, AS DOCUMENT NO. 27018354 (SAID POINT OF INTERSECTION BEING
460.193 FEET, MEASURED ALONG SAID EAST LINE OF NORTH STETSON AVENUE, NORTH FROM
THE POINT OF INTERSECTION OF SAID EAST LINE WITH THE NORTH LINE OF EAST RANDOLPH
STREET, AS SAID EAST RANDOLPH STREET WAS DEDICATED AND CONVEYED TO THE CITY OF
CHICAGO BY INSTRUMENT RECORDED IN SAID RECORDER'S OFFICE ON MARCH 14, 1979 AS
DOCUMENT 24879731), AND RUNNING THENCE EAST ALONG SAID NORTH LINE OF EAST LAKE
STREET, SAID NORTH LINE BEING PERPENDICULAR TO SAID EAST LINE OF NORTH STETSON
AVENUE, A DISTANCE OF 352.541 FEET TO THE POINT OF BEGINNING AT THE SOUTHEAST
CORNER OF THE HEREINAFTER DESCRIBED PARCEL OF LAND, SAID POINT OF BEGINNING
BEING ALSO THE POINT OF INTERSECTION OF SAID NORTH LINE OF EAST LAKE STREET WITH
THE WEST LINE OF NORTH COLUMBUS DRIVE, AS SAID NORTH COLUMBUS DRIVE WAS
DEDICATED AND CONVEYED TO THE CITY OF CHICAGO BY INSTRUME
NT RECORDED IN SAID RECORDER'S OFFICE ON THE 5TH DAY OF JUNE, 1972 AS DOCUMENT
NO. 21925615; THENCE NORTH ALONG SAID WEST LINE OF NORTH COLUMBUS DRIVE, SAID
WEST LINE BEING PERPENDICULAR TO SAID NORTH LINE OF EAST LAKE STREET, A DISTANCE
OF 205.542 FEET; THENCE WEST ALONG A LINE PERPENDICULAR TO SAID WEST LINE OF
NORTH COLUMBUS DRIVE A DISTANCE OF 107.541 FEET; THENCE SOUTH ALONG A LINE
PARALLEL WITH SAID WEST LINE OF NORTH COLUMBUS DRIVE A DISTANCE OF 30.00 FEET;
THENCE WEST ALONG A LINE PERPENDICULAR TO THE LAST DESCRIBED COURSE A DISTANCE
OF 120.00 FEET; THENCE SOUTH ALONG A LINE PARALLEL WITH SAID WEST LINE OF NORTH
COLUMBUS DRIVE A DISTANCE OF 175.542 FEET TO AN INTERSECTION WITH SAID NORTH
LINE OF EAST LAKE STREET; THENCE EAST ALONG SAID NORTH LINE OF EAST LAKE STREET
A DISTANCE OF 227.541 FEET TO THE POINT OF BEGINNING.
EXCEPTING FROM THE ABOVE DESCRIBED PARCEL THAT PART OF THE PROPERTY AND SPACE
DEDICATED FOR EAST LAKE STREET, WHICH PART IS BOUNDED AND DESCRIBED AS FOLLOWS:
COMMENCING AT THE POINT OF INTERSECTION OF THE EAST LINE OF NORTH STETSON AVENUE
AS SHOWN AND DEFINED ON THE "PLAT OF MID-AMERICA, A RESUBDIVISION OF THE
PRUDENTIAL AND ILLINOIS CENTRAL SUBDIVISION," AND RECORDED IN THE OFFICE OF THE
RECORDER OF COOK COUNTY, ILLINOIS, ON NOVEMBER 20, 1957 AS DOCUMENT NO.
17069914, WITH THE NORTH LINE, EXTENDED EAST OF EAST RANDOLPH STREET, AND
RUNNING THENCE NORTH

    

--------------------------------------------------------------------------------




ALONG SAID EAST LINE OF NORTH STETSON AVENUE (SAID EAST LINE BEING A LINE WHICH
IS 451.50 FEET, MEASURED PERPENDICULARLY, EAST FROM AND PARALLEL WITH THE EAST
LINE OF NORTH BEAUBIEN COURT), A DISTANCE OF 460.193 FEET; THENCE EAST ALONG A
LINE WHICH IS PERPENDICULAR TO SAID EAST LINE OF NORTH STETSON AVENUE, A
DISTANCE OF 332.541 FEET TO THE POINT OF BEGINNING; THENCE NORTHEASTWARDLY ALONG
A STRAIGHT LINE A DISTANCE OF 28.284 FEET TO A POINT WHICH IS 352.541 FEET,
MEASURED PERPENDICULARLY, EAST FROM SAID EAST LINE OF NORTH STETSON AVENUE AND
20.00 FEET, MEASURED PERPENDICULARLY, NORTH FROM SAID LAST DESCRIBED COURSE
EXTENDED EAST (SAID POINT BEING ON THE WEST LINE OF NORTH COLUMBUS DRIVE AS SAID
NORTH COLUMBUS DRIVE WAS DEDICATED AND CONVEYED TO THE CITY OF CHICAGO BY
INSTRUMENT RECORDED IN SAID RECORDER'S OFFICE ON THE 5TH DAY OF JUNE, 1972, AS
DOCUMENT NO. 21925615); THENCE SOUTH ALONG SAID WEST LINE OF NORTH COLUMBUS
DRIVE A DISTANCE OF 20.00 FEET; THENCE WEST ALONG A LINE WHICH IS PERPENDICULAR
TO SAID EAST LINE OF NORTH STETSON AVENUE, A DISTANCE OF 20.00 FEET TO THE POINT
OF BEGINNING; AND WHICH LIES BELOW AND EXTENDS DOWNWARD FROM AN ELEVATION OF
35.10 FEET ABOVE CHICAGO CITY DATUM AND WHICH LIES ABOVE AND EXTENDS UPWARD FROM
AN ELEVATION OF 27.60 FEET ABOVE CHICAGO CITY DATUM.
PARCEL 2:
EASEMENTS FOR THE BENEFIT OF PARCEL 1, AS CREATED IN THE TRUSTEE'S DEED DATED
AUGUST 16, 1983, AND RECORDED IN THE RECORDER'S OFFICE OF COOK COUNTY, ILLINOIS
ON AUGUST 26, 1983, AS DOCUMENT NO. 26751440 AS FOLLOWS:
PEDESTRIAN AREA EASEMENT, MADE AVAILABLE ON THE DECK, AS THEREINAFTER DEFINED,
FOR PEDESTRIAN USE ("PEDESTRIAN AREA") HAVING A MINIMUM WIDTH OF 20 FEET AND
EXTENDING FROM THE NORTH LINE TO THE SOUTH LINE OF THE DECK. THE PEDESTRIAN AREA
SHALL PROVIDE ACCESS TO THE DECK AT THE SOUTHERLY LINE OF THE PROPERTY DEFINED
AS PARCEL 1 AND SHALL BE AT SUCH LOCATION AS DETERMINED BY GRANTEE, PURSUANT TO
THE TERMS AND PROVISIONS CONTAINED IN PARAGRAPH 2 OF SAID TRUSTEE'S DEED;
ALSO
ENTRANCE AREA EASEMENT, FOR PEDESTRIAN ACCESS TO THE ADJOINING PROPERTY, (THE
APPROXIMATE LOCATION OF WHICH IS DEPICTED ON THE DRAWING ENTITLED EXHIBIT C
ATTACHED TO THE DEED) PURSUANT TO THE TERMS AND PROVISIONS CONTAINED IN
PARAGRAPH 3 OF SAID TRUSTEE'S DEED;
ALSO
A PEDESTRIAN WALKWAY (THE MID-BLOCK WALKWAY), FOR THE PURPOSE OF PROVIDING
ACCESS TO THE BUILDING ON THE REALTY PROPERTY (SOUTH AND ADJOINING) AND TO THE
BUILDING OR BUILDINGS TO BE LOCATED ON THE LAND INSURED HEREIN AS PARCEL 1, (THE
APPROXIMATE LOCATION OF WHICH IS DEPICTED ON THE DRAWING ENTITLED EXHIBIT C
ATTACHED TO THE DEED), PURSUANT TO THE TERMS AND PROVISIONS CONTAINED IN
PARAGRAPH 4 OF SAID TRUSTEE'S DEED.
PARCEL 3:
A PERPETUAL AND EXCLUSIVE EASEMENT TO CONSTRUCT, USE, OPERATE, MAINTAIN, REPAIR,
RECONSTRUCT AND REPLACE, (AT THE SOLE COST AND EXPENSE OF THE OWNER(S) OF PARCEL
1), A DRIVEWAY FOR INGRESS TO AND EGRESS, FROM THAT PART OF THE BLOCK OWNED BY
THE LC TRUST MARKED "LC PROPERTY" ON EXHIBIT "A", FOR THE BENEFIT OF PARCEL 1,
PURSUANT TO THE TERMS AND PROVISIONS CONTAINED IN PARAGRAPH 1.2 OF A CERTAIN
RECIPROCAL EASEMENT AGREEMENT DATED SEPTEMBER 30, 1985 AND RECORDED SEPTEMBER
30, 1985 AS

    

--------------------------------------------------------------------------------




DOCUMENT NO. 85,211,829, AS AMENDED BY AMENDMENT TO RECIPROCAL EASEMENT
AGREEMENT DATED OCTOBER 1, 1985 AND RECORDED MARCH 25, 1986 AS DOCUMENT NO.
86115106, AT AN ELEVATION OF APPROXIMATELY 55 FEET, 6 INCHES ABOVE THE CHICAGO
CITY DATUM AND WITHIN AN AREA OF THE BLOCK, HEREAFTER DEFINED, HAVING A LENGTH
OF 74 FEET AND A WIDTH OF 10 FEET MARKED "DRIVEWAY EASEMENT" ON EXHIBIT "A" OF
SAID RECIPROCAL EASEMENT AGREEMENT, SAID BLOCK DEFINED AS THAT PART OF THE LANDS
LYING EAST OF AND ADJOINING FORT DEARBORN ADDITION TO CHICAGO, BEING THE WHOLE
OF THE SOUTHWEST FRACTIONAL 1/4 OF SECTION 10, TOWNSHIP 39 NORTH, RANGE 14, EAST
OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS, BOUNDED AS FOLLOWS:
ON THE NORTH BY THE SOUTH LINE OF EAST SOUTH WATER STREET, ON THE EAST BY THE
WEST LINE OF NORTH COLUMBUS DRIVE, ON THE SOUTH BY THE NORTH LINE OF EAST LAKE
STREET AND ON THE WEST BY THE EAST LINE OF NORTH STETSON AVENUE.
ALSO
PERPETUAL AND NON-EXCLUSIVE EASEMENTS TO USE, MAINTAIN AND REPAIR, AT THE SOLE
COST AND EXPENSE OF THE GRANTEE, TWO EMERGENCY EXITWAYS FOR PEDESTRIAN USE, FOR
THE BENEFIT OF PARCEL 1, PURSUANT TO THE TERMS AND PROVISIONS CONTAINED IN
PARAGRAPH 1.3 OF SAID RECIPROCAL EASEMENT AGREEMENT AT AN ELEVATION OF
APPROXIMATELY 57.0 FEET ABOVE CHICAGO CITY DATUM, EACH HAVING AN UNOBSTRUCTED
WIDTH OF 3 FEET 8 INCHES EXTENDING FROM THE WEST LINE OF PARCEL 1 TO NORTH
STETSON AVENUE MARKED "EXITWAY EASEMENTS" ON EXHIBIT "A" OF SAID RECIPROCAL
EASEMENT AGREEMENT.
ALSO
PERPETUAL AND NON-EXCLUSIVE EASEMENTS TO ENTER UPON THAT PART OF THE BLOCK OWNED
BY GRANTOR AS MAY BE REASONABLY NECESSARY, FOR THE PURPOSE OF WINDOW WASHING,
CAULKING, TUCKPOINTING, SEALING AND ANY OTHER MAINTENANCE OR REPAIR OF THE
IMPROVEMENTS CONSTRUCTED ON PARCEL 1 ALONG THE COMMON BOUNDARIES OF THE PROPERTY
OWNED BY GRANTOR AND GRANTEE, TO THE EXTENT REASONABLY PRACTICABLE ALL SUCH
MAINTENANCE AND REPAIR WORK WILL BE PERFORMED IN THE AIR RIGHTS, PURSUANT TO THE
TERMS AND PROVISIONS CONTAINED IN PARAGRAPH 1.5 OF SAID RECIPROCAL EASEMENT
AGREEMENT.
PARCEL 4: THE EMERGENCY EGRESS EASEMENT
A PERPETUAL EASEMENT FOR EMERGENCY EGRESS, FOR THE BENEFIT OF PARCEL 1, PURSUANT
TO THE TERMS AND PROVISIONS CONTAINED IN PARAGRAPH I OF A CERTAIN HOTEL EASEMENT
AGREEMENT DATED SEPTEMBER 30, 1985 AND RECORDED SEPTEMBER 30, 1985 AS DOCUMENT
NO. 85211830 ON AN AREA DESCRIBED AND DEFINED AS THE "DECK EASEMENT AREA" IN
SAID HOTEL EASEMENT AGREEMENT AND AMENDED BY AMENDMENT TO HOTEL EASEMENT
AGREEMENT, RECORDED MARCH 25, 1986 AS DOCUMENT NO. 86115107, AND FURTHER AMENDED
BY SECOND AMENDMENT TO HOTEL EASEMENT AGREEMENT DATED DECEMBER 30, 1993 RECORDED
JANUARY 4, 1994 AS DOCUMENT NUMBER 94007534 AMENDING SAID EASEMENT TO THE AREA
DEPICTED ON EXHIBIT "C-1" AND LEGALLY DESCRIBED ON EXHIBIT "D" ATTACHED THERETO
AND MADE A PART THEREOF.
ALSO, THE OPERATING EASEMENT
EASEMENT FOR INGRESS AND EGRESS FOR MAINTENANCE AND REPAIR OF THE SOUTH FACADE
OF THE HOTEL BUILT ON PARCEL 1, FOR THE BENEFIT OF PARCEL 1, CONTAINED IN
PARAGRAPH II OF SAID HOTEL EASEMENT AGREEMENT ONTO THE NORTH 39 INCHES, MORE OR
LESS,

    

--------------------------------------------------------------------------------




OF THE "AMOCO PROPERTY" AS DESCRIBED AND DEFINED IN SAID HOTEL EASEMENT
AGREEMENT RECORDED MARCH 25, 1986 AS DOCUMENT NO. 86115107.
ALSO, THE AIRSPACE EASEMENTS
A PERPETUAL EASEMENT FOR THE BENEFIT OF PARCEL 1, TO INSTALL DAVITS OR OTHER
DEVICES ONTO THE HOTEL INTO THE AIRSPACE OVER THE DECK AND TO UTILIZE SAID
AIRSPACE FOR MAINTENANCE AND REPAIR OF THE HOTEL FROM SCAFFOLDS OR OTHER DEVICES
ATTACHED THERETO, PURSUANT TO THE TERMS AND PROVISIONS CONTAINED IN PARAGRAPH
III A., OF SAID HOTEL EASEMENT AGREEMENT INTO THE AIRSPACE OVER THE "DECK" AS
DESCRIBED AND DEFINED IN SAID HOTEL EASEMENT AGREEMENT.
AND
A PERPETUAL EASEMENT, FOR THE BENEFIT OF PARCEL 1, TO PERMANENTLY ATTACH A
CORNICE AND WINDOW WASHING TRACK ONTO THE TURRET PORTION AT THE TOP OF THE HOTEL
INTO THE AIRSPACE ABOVE THE DECK (AS THEREIN DEFINED) AND TO UTILIZE SUCH
AIRSPACE FOR THE WASHING OF WINDOWS AND MAINTENANCE OF THE TURRET PORTION OF THE
HOTEL, PURSUANT TO THE TERMS AND PROVISIONS CONTAINED IN PARAGRAPH III B., OF
SAID HOTEL EASEMENT AGREEMENT.
PARCEL 5:
NON-EXCLUSIVE EASEMENT FOR THE BENEFIT OF PARCEL 1 AS CREATED IN THE STAIRWAY
AND VESTIBULE EASEMENT AGREEMENT MADE BY AND BETWEEN GO ACIC ASSOCIATES LIMITED
PARTNERSHIP, AN ILLINOIS LIMITED PARTNERSHIP AND AMERICAN NATIONAL BANK AND
TRUST COMPANY OF CHICAGO, AS TRUSTEE UNDER TRUST AGREEMENT DATED JULY 17, 1985
AND KNOWN AS TRUST NUMBER 64971 DATED OCTOBER 1, 1994 RECORDED NOVEMBER 29, 1994
AS DOCUMENT 04002367, FOR EMERGENCY PEDESTRIAN EGRESS, AND USE OF VESTIBULE
AREA, OVER, UPON AND ACROSS THAT PORTION OF THE LAND AS SHOWN ON THE EXHIBIT "C"
ATTACHED TO SAID EASEMENT AGREEMENT.


PIN: 17-10-316-023


Street Address: 200 North Columbus Drive, Chicago, Illinois    







    